Appeal from an order of the Supreme Court, Fulton County, which approved the account of the proceedings of William B. Kraemer as Temporary Receiver of ¡the Thruway Outdoor Theatre Corporation. Appellant raises numerous objections to the Temporary Receiver’s account as approved by Special Term, but we find no *1054basis to disturb the decision of Special Term except as to the amount of commissions to which the Temporary Receiver was entitled. The Temporary Receiver was not entitled to commissions on the amount which was on deposit in the corporate bank account when he assumed his duties nor on the interest generated thereon since such sums were not recgived and disbursed by him (Business Corporation Law, § 1217; Mackenzie v. Marine Midland Trust Co. of N. Y., 247 App. Div. 750; 8 Weinstein-Korn-Miller, N.Y. Civ. Prac., par. 8004.02 and especially n. 5). Nor was he entitled to commissions on receipts and disbursements subsequent to September 4, 1971, the date upon which Goldstein paid the judgment entered against him in the shareholder’s derivative action. Accordingly, the commissions should be reduced to $5,155.59. Order modified, on the law and the facts, so as to reduce the commissions awarded to the Temporary Receiver to $5,155.59, and, as so modified, affirmed, without costs. Herlihy, P. J., Greenblott, Cooke, Simons and Reynolds, JJ., concur.